

116 S3977 IS: Cut Profits to the Cuban Regime Act of 2020
U.S. Senate
2020-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3977IN THE SENATE OF THE UNITED STATESJune 17, 2020Mr. Scott of Florida (for himself, Mr. Rubio, and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require the Department of State to publish a list of countries that contract with the Government of Cuba for their medical missions program and ensure that such contracts are considered as factors in considering Trafficking in Persons report rankings, and for other purposes.1.Short titleThis Act may be cited as the Cut Profits to the Cuban Regime Act of 2020.2.FindingsCongress makes the following findings:(1)The Department of State declared in September 2019 that Cuba’s overseas medical missions program, known as the Cuban doctor’s program, employs up to 50,000 healthcare professionals in more than 60 countries, and are a major source of income for the Cuban regime. However, former participants describe coercion, non-payment of wages, withholding of their passports, and restrictions on their movement. The Department of State has documented indicators of human trafficking in Cuba’s overseas medical missions each year since the 2010 Trafficking in Persons Report (TIP Report), including in the 2019 TIP Report and remain deeply concerned about these abuses. The Department of State urges host country governments and civil society to examine the practices in Cuba’s medical missions in their countries and ensure the rights of healthcare professionals are protected.(2)According to the Department of State, the Government of Cuba collected $7,200,000,000 in a single year from the export of professional services through programs like the foreign medical missions and, while those services were ongoing, refused to provide even a living wage to those who were participating in it.(3)The Department of State estimates that globally there are 24,900,000 victims of human trafficking, also commonly referred to as modern slavery.(4)In the United States, Congress has led efforts to eliminate severe forms of trafficking in persons domestically and internationally, particularly with its enactment of the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386). Division A of that Act, the Trafficking Victims Protection Act of 2000 (TVPA), established United States antitrafficking policy to—(A)prevent trafficking;(B)protect trafficking victims; and(C)prosecute and punish traffickers (known as the three Ps).(5)A key element of the TVPA’s foreign policy objectives involved a new requirement for the Secretary of State to produce an annual report on human trafficking and to rank foreign governments based on their antitrafficking efforts. In the ensuing reports, which the Department of State titled as Trafficking in Persons (TIP) reports, the Department developed a ranking system in which the best-ranked countries were identified as Tier 1 and the worst-ranked as Tier 3. Moreover, the TVPA stipulated that the worst performers (Tier 3 countries) in the TIP Report could be subject to potential restrictions on certain types of United States foreign aid and other United States and multilateral funds—a policy that is intended to motivate countries to avoid Tier 3 by prioritizing antitrafficking efforts. 3.Accountability for countries that use the Cuban doctor's program(a)Requirement report on countries that use the Cuban doctor's programThe Secretary of State shall include in the report required under section 110(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)) a list of countries that contract with the Government of Cuba to use that country's medical missions program, known as the Cuban doctor’s program.(b)Consequences for enabling trafficking in personsSection 110(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)) is amended by adding at the end the following new paragraph:(5)Consequences for enabling trafficking in personsIn preparing the report under this subsection, including determining which countries to include on the lists pursuant to paragraph (1), the Secretary of State shall consider whether the government of a country enables the trafficking in persons in another country, including by participating in programs with foreign governments and organizations that involve or enable trafficking in persons..(c)Recognition of efforts To prevent funding Government of CubaA country’s ranking for purposes of section 110(b)(1) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)(1)) shall not be adversely affected as a result of a country's contracting with a doctor's program if the country using the program—(1)compensates medical professionals (or any service professional) directly rather than through the government of a country or an organization that is sponsoring them and pays foreign medical professionals and personnel the same compensation as domestic medical professionals and personnel are paid for similar work; (2)ensures such professionals retain control of their passports and earnings;(3)makes public the terms of the agreement with the government or sponsoring organization;(4)ensures medical professionals are allowed to bring their family (particularly spouses and minor children) with them;(5)ensures medical professional’s (and their family’s) travel are not restricted and that their activities and speech are not monitored while in the host country;(6)ensures humane and safe working and living conditions, in accordance with international law; and(7)ensures that the country providing the program is not receiving any additional compensation from the host country or any organization for the work of the medical professionals.